ARCHER & GREINER, P.C.
630 Third Avenue
New York, New York 10017
Tel: (212) 682-4940
Jeffrey Traurig
Email: jtraurig@archerlaw.com

Special Litigation Counsel for Howard P. Magaliff
Chapter 7 Trustee of Allways East Transportation, Inc.

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------------x

In re                                                                  Chapter 7

ALLWAYS EAST TRANSPORTATION, INC.,                                     Case No. 16-22589 (RDD)

                                   Debtor.

-------------------------------------------------------------------x

HOWARD P. MAGALIFF, Chapter 7 Trustee of                               Adv. Pro. No. -
ALLWAYS EAST TRANSPORTATION, INC.,

                                   Plaintiff,

                 v.

LORI JACKMAN and LORI JACKMAN
VENTURES LTD.,

                                   Defendants.

-------------------------------------------------------------------x

                                                COMPLAINT

                 Howard P. Magaliff, as Chapter 7 Trustee (the “Trustee” or “Plaintiff”) of the

bankruptcy estate of ALLWAYS EAST TRANSPORTATION, INC. (the “Debtor”), by and

through his undersigned counsel, Archer & Greiner, P.C., for his complaint (the “Complaint”)

against LORI JACKMAN (“Jackman”) and LORI JACKMAN VENTURES LTD. (“Jackman

Ventures” and together, with Jackman, the “Defendants”), respectfully alleges as follows:
                                  NATURE OF THIS ACTION

               1.      This proceeding is brought on behalf of the Debtor’s estate seeking

judgment against the Defendants for, among other things, the avoidance and recovery of

fraudulent transfers, the recovery of property of the Debtor’s estate, converted funds, and

professional malpractice. This proceeding also seeks an order expunging and disallowing any

and all claims filed by the Debtor, if any, against the Debtor.

               2.      The Debtor was an owner and operator of a fleet of approximately 300

buses and other transport vehicles that provided transportation services for public and private

schools, from pre-K through colleges and universities.

               3.      In or about 2012, the owner and president of the Debtor began to transition

the operations of the company to her daughter Marlaina Koller who became the vice-president.

               4.      Not later than 2012, the company began to suffer financial difficulties as a

result of overexpansion, among other reasons, and began to select which payments they would

make as they could not satisfy all of their obligations. By January 1, 2013, the Debtor was not

satisfying all of its obligations to its creditors, was insolvent and would not be able to meet their

obligations as they became due.

               5.      The Defendants were the Debtor’s bookkeeper and assisted the Debtor

with tax preparation. In addition the Defendants collected certain of the Debtor’s receivables.

               6.      Despite the significant salaries and payments to the Defendants for

bookkeeping and tax services, the Debtor’s books and records were kept in disarray and

contained a plethora of unsubstantiated payments.

               7.      Moreover, the Defendants received additional funds from the Debtor for

unknown reasons and failed to turnover certain receivables they collected.



                                                 2
               8.      Although, the Debtor’s books and records were left in shambles requiring

the Trustee’s professionals to sift through limited financial documentation to understand the

Debtor’s financial picture and improper, as a result of the efforts made by the Trustee’s

professionals, it became clear to the Trustee and his professionals that payments were made by

the Debtor to benefit or satisfy personal obligations of the Debtor’s insiders and others.

               9.      For instance, there are numerous charges on the Debtor’s books and

records and documents provided to the Trustee, that show transfers to, among other entities,

casinos, a cemetery, family members and their businesses, restaurants and other entertainment

that do not appear to have any connection to the Debtor’s business or are not reflected as valid

business expenses on the books and records. In addition, there are large charges for pre-paid

credit cards for which the Debtor’s books and records don’t reflect that the cards were received

or used by the Debtor for valid business purposes.

               10.     Further, upon information and belief, during the times the Debtor was

insolvent, the Debtor operated for the benefit of insiders and their family members, with

undocumented lump sum transfers and wages paid to non-working or grossly over compensated

family members.

               11.     Moreover, the Debtor paid employees in cash and the books and records

and documents provided to the Trustee reflect that the Debtor appears to have obtained more

cash than necessary to pay the employees but, at this time, notwithstanding the Defendants

employment as bookkeeper the records did not reflect the flow of cash.

               12.     As such, the Debtor’s records and tax filings did not reflect the Debtor’s

true financial condition.

               13.     Further, at the time the Debtor was insolvent and/or as a consequence



                                                 3
whereof the Debtor became insolvent, the Debtor caused or made transfers to the Defendants that

are avoidable as fraudulent transfers.

               14.     Moreover, receivables and funds that belonged to the Debtor were

collected by the Defendants and never turned over.

               15.     This adversary proceeding seeks to recover value for the benefit of the

Debtor’s estate and its creditors.

                                            PARTIES

       The Debtor, its Principal and Family

               16.     On April 28, 2016 (the “Petition Date”), the Debtor filed a voluntary

petition for relief under chapter 11 of the Bankruptcy Code, 11 U.S.C. §§ 101, et seq. (the

“Bankruptcy Code”) in the United States Bankruptcy Court for the Southern District of New

York, Case No. 16-22639 (RDD) (the “Court”).

               17.     The Debtor’s principal place of business was New York state.

               18.     Judith Koller is the sole-owner of the Debtor.

               19.     In or about 2012, Marlaina Koller began to run the Debtor’s operations

and was the vice president of the Debtor.

               20.     Marlaina Koller is the daughter of Judith Koller.

               21.     Edward Koller is the son of Judith Koller.

               22.     Upon information and belief, Marlaina Koller was married to Vincent

Gurgigno during the period January 1, 2013 through at least May 2016.

               23.     Frank Caputo is the uncle of Marlaina Koller and Edward Koller.

               24.     According to the Declaration of Marlaina Koller Pursuant to Local

Bankruptcy Rule 1007-2 in Support of Debtor’s Chapter 11 Petition, filed with the United States



                                                4
Bankruptcy Court for the Southern District of the New York (the “Court”), the Debtor operated

from the following three leased premises (a) 870 Nepperhan Avenue, Yonkers, New York

10702, (b) 215 Lake Avenue, Yonkers, New York 10703, (c) 38 Route 9, Fishkill, New York,

12524.

           The Trustee

                 25.     By Motion dated, November 22, 2017, the Office of the United States

Trustee (the “UST”) sought entry of an order converting the Debtor’s chapter 11 case to a case

under chapter 7. In its motion, the UST alleged that the Debtor’s operating reports revealed

evidence of gross mismanagement in the form of excessive cash withdrawals and multiple

suspect Paypal transactions and payments to vendors such as Apple Itunes, GetRentToOwn.com,

Outdoor Dogs and clothing stores on Ebay. Moreover, in its motion, the UST alleged that the

Debtor was failing to fulfill its fiduciary duty to remit trust funds to the appropriate taxing

authorities.

                 26.     By Order dated December 7, 2017 [Docket No. 338], the Court granted

the motion of the United States Trustee and converted the Debtor’s chapter 11 case to a case

under chapter 7 of the Bankruptcy Code.

                 27.     The Trustee was appointed as the chapter 7 interim trustee of the Debtor

on December 12, 2017, and has accepted his appointment, duly qualified and is acting as the

trustee.

           The Defendants

                 28.     Upon information and belief, the Defendants are Jackman and Jackman

Ventures, both with a domicile of Croton Falls, New York.

                 29.     Jackman owns Jackman Ventures, an accounting firm.



                                                 5
                                JURISDICTION AND VENUE

               30.     This United States Bankruptcy Court for the Southern District of New

York (this “Court”) has jurisdiction over the subject matter of this proceeding pursuant to 28

U.S.C. §§ 157, 1331 and 1334.

               31.     This adversary proceeding is brought pursuant to, inter alia, 11 U.S.C. §§

544, 548 and 550, Rule 7001(1) of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy

Rules”), and §§ 273, 274, 275, 276, 276-a, 278 and 279 of the New York Debtor and Creditor

Law (the “NYDCL”).

               32.     This proceeding is a core proceeding pursuant to 28 U.S.C. § 157(b)(2).

               33.     Venue of this action is proper in this Court pursuant to 28 U.S.C. § 1409.

               34.     Pursuant to Rule 7008 of the Bankruptcy Rules, the Trustee consents to

the entry of final orders or judgment by this Court.

                                  FACTUAL BACKGROUND

       The Debtor’s Insolvency

               35.      At least as early as January 1, 2013, the Debtor was insolvent.

               36.      At least as early as January 1, 2013, the Debtor was not paying all of its

bills and invoices as they came due.

               37.     As of the Petition Date, according to the Debtor’s schedule of assets and

liabilities filed with the Court [Docket No. 46], the Debtor’s assets were $3,127,052.10 with

liabilities of $8,979,596.28.

               38.     According to the Debtor’s statement of financial affairs filed with the

Court on July 22, 2016, as of the Petition Date, nine court cases were pending against the Debtor,

with certain cases dating back to 2012.



                                                 6
                39.     The Debtor’s claims register reflects more than $23 million of claims were

filed against the Debtor.

                40.     As such, the Debtor’s books and records grossly understated the true

financial woes of the Debtor.

                41.     The Debtor’s insolvency and failure to pay its obligations as they became

due was an ongoing problem for years before the Petition Date.

                42.     Upon information and belief, any capital the Debtor did have at the end of

2012 was not adequate to operate the business at the time.

                43.     Nevertheless, the Debtor sought to expand its business in or about 2012

and left itself without the ability to satisfy its ongoing obligations.

                44.     For instance, the Debtor failed to pay an insurance premium to Seneca

Insurance Company in 2012.

                45.     The failure to pay the insurance premium resulted in the policy being

cancelled and a lawsuit being commenced against the Debtor.

                46.     The Debtor also defaulted on a settlement agreement with Hudson Valley

Bank, N.A. resulting in one or more of the Debtor’s bank accounts being restrained in August

2012.

                47.     According to the proof of claim filed by the Department of Treasury –

Internal Revenue Service, the Debtor owed more than $64,000 on account of FICA taxes not

paid for the third quarter of 2012 and additional unpaid pre-petition tax claims in excess of

$4,000,000 are asserted by the IRS.

                48.     The Debtor also failed to make lease payments under a master lease

agreement with Nations Fund I, Inc. resulting in the termination of that agreement in 2014.



                                                   7
               49.    Notwithstanding the Debtor’s financial woes and inability to satisfy its

obligations as they became due, upon information and belief, the Debtor’s insiders and the

Defendants used the Debtor as a personal piggy bank deepening the debtor’s insolvency and

funneling money out of the Debtor’s estate that could have been used to pay the Debtor’s

legitimate creditors during 2013 through the Petition Date.

       The Transfers to the Defendants

               50.    Before the Petition Date and during the time the Debtor was insolvent, the

Defendants received transfers in an aggregate amount of not less than $1,212,343.70, plus

amounts that may be revealed in discovery (collectively, the “Transfers”, individually a

“Transfer”) to the Defendants.

               51.    As set forth below transfers in the aggregate amount of $1,097,343.70 are

recoverable as fraudulent transfers (the “Fraudulent Transfers”).

               52.    Jackman was an employee of and the accountant for the Debtor.

               53.    At times, when she was working for the Debtor, Jackman held herself out

as a certified public accountant.     Jackman has since stated she is not a certified public

accountant.

               54.    Jackman was the Debtor’s accountant who, among other things, assisted

with preparing the Debtor’s taxes.

               55.    Based upon the Debtor’s books and records, it does not appear that the

Defendants actually performed the contracted services for the Debtor. As set forth above, the

Debtor’s records were in disarray with significant transactions not properly recorded. To the

extent that the Defendants were employed by the Debtor, the salary provided was greater than

the services being provided, was above-market for the labor and was not reasonably equivalent



                                                8
value.

               56.    The salary and payments made to the Defendants were not for reasonably

equivalent value as Jackman was not a certified public accountant.

               57.    Jackman only worked for the Debtor part time and the work performed

was not commensurate with the salary and payments made to Jackman.

               58.    Similarly, work performed by Jackman Ventures was not commensurate

with the salary and payments made to Jackman Ventures.

               59.    Jackman, through Jackman Ventures, also invoiced certain of the Debtor’s

customers for services provided by the Debtor.

               60.    Jackman did not work full time for the Debtor, yet her salary was based on

full-time employment. Further, upon information and belief, Jackman’s salary was based off of

the understanding that she was a certified public accountant, which she has testified she was not.

Collections of Accounts Receivable

               61.    Upon information and belief, the Defendants received and never turned

over to the Debtor, money that belonged to the Debtors.

               62.    Based on the books and records and documents provided to the Trustee,

the Defendants collected at least $326,849 (the “Collected A/R”) from the Debtor’s customers on

account of accounts receivable owed to the Debtor.

               63.     Based on the books and records and documents provided to the Trustee,

although the Defendants received the Collected A/R, the Defendants only turned over $187,110

(net of Paypal charges) to the Debtor.

               64.    Based on the books and records and documents provided to the Trustee,

the Defendants returned $11,325 to the Debtor’s customers from the Collected A/R.



                                                 9
                 65.   As such, the remaining $128,414 (the “A/R Balance”) of the Collected

A/R was property of the Debtor’s estate but was not turned over to the Debtor.

                 66.   In addition, based on the books and records and documents provided to the

Trustee, the Defendants invoiced an additional $411,185 of receivables owed to the Debtor’s

customers (the “Additional A/R”) to be collected by the Defendants to be turned over to the

Debtor.

                 67.   Based on the books and records and documents provided to the Trustee,

the Trustee has not identified any of the Additional A/R as having been transferred to the Debtor

by the Defendants or any other party.

Additional Transfers

                 68.   Based on the books and records and documents provided to the Trustee,

and upon information and belief, the Debtor transferred $300,000 to Jackman’s bank account

between February 10, 2015 and June 17, 2015.

                 69.   Based on the books and records and documents provided to the Trustee,

$30,000 was returned to the Debtor, however, upon information and belief, $270,000 (the

“Remaining Bank Account Transfers”) was not returned to the Debtor.

                 70.   Based on a review of the Defendants’ bank account statements provided to

the Trustee, $475,929.72 in unaccounted cash deposits (the “Cash Deposits”) were made to the

Defendants’ bank accounts.

                 71.   The Cash Deposits were made during the period January 2014 through the

Petition Date.

                 72.   After the Petition Date, unaccounted cash deposits to the Defendants’

bank accounts were minimal.



                                               10
                 73.   As a result of the manner in which the Debtor’s books and records were

maintained, significant cash and cash equivalents that the Debtor had on hand were not tracked.

                 74.   Upon information and belief, the Cash Deposits were the Debtor’s funds

that the Defendants had access to and transferred into the Defendants’ accounts.

                                     First Cause of Action
                       (Avoidance of Intentional Fraudulent Conveyances
                             Pursuant to 11 U.S.C. § 548(a)(1)(A) )

                 75.   The Trustee repeats and realleges the allegations in the preceding

paragraphs of this Complaint as if fully set forth herein.

                 76.   The Fraudulent Transfers were transfers of an interest of the Debtor in

property.

                 77.   Certain of the Fraudulent Transfers, in the approximate amount of

$992,491.20 were made within two years prior to the Petition Date (the “Two-Year Fraudulent

Transfers”) to the Defendants.

                 78.   Specifically, approximately (a) $252,000 was paid to Jackman as payroll,

(b) $270,000 of the Remaining Bank Account Transfers (c) $35,000 to Jackson Ventures for

unknown reasons, and (4) $435,491.20 of the Cash Deposits, was transferred to the Defendants

by the Debtor.

                 79.   The Two-Year Fraudulent Transfers were made to or for the benefit of the

Defendants.

                 80.   Each of the Two-Year Fraudulent Transfers transferred to or for the

benefit of the Defendants were made within two years before the Petition Date.

                 81.   Each of the Two-Year Fraudulent Transfers were made with actual intent

to hinder, delay or defraud one or more entities to which the Debtor was or became indebted, on



                                                 11
or after the date that such Two-Year Fraudulent Transfers were made.

               82.    None of the Two-Year Fraudulent Transfers provided any benefit to the

Debtor.

               83.    Knowing that the Debtor was insolvent, the Debtor caused each of the

Two-Year Fraudulent Transfers to be made with the actual intent that, by making the Two-Year

Fraudulent Transfers, the Debtor would enable the recipient or immediate transferees of the

Two-Year Fraudulent Transfers to benefit and profit at the expense of the Debtor’s creditors.

               84.    Each of the Two-Year Fraudulent Transfers hindered, delayed and

defrauded the Debtor’s creditors by improperly denying them the benefit of the property

transferred.

               85.    The Debtor received less than fair consideration or less than a reasonably

equivalent value in exchange for each of the Two-Year Fraudulent Transfers .

               86.    The Debtor (a) was insolvent on the date each of the Two-Year Fraudulent

Transfers were made, or became insolvent as a result of the transfer; (b) was engaged in business

or a transaction, or was about to engage in business or a transaction, for which any property

remaining with the Debtor was an unreasonably small capital; (c) intended to incur, or believed

that the Debtor would incur, debts that would be beyond the Debtor’s ability to pay as such debts

matured; or (d) made the transfer to or for the benefit of an insider not in the ordinary course of

business.

               87.    Based upon the foregoing, the Two-Year Fraudulent Transfers made by

the Debtor to the Defendants constitute avoidable fraudulent transfers pursuant to 11 U.S.C. §

548(a), and the Trustee may recover from the Defendants, for the benefit of the Debtor’s estate,

the Two-Year Fraudulent Transfers in such amounts as may be determined at trial, that are not



                                                12
less than the amounts of the Two-Year Fraudulent Transfers as identified herein, as well as any

additional amounts of Two-Year Fraudulent Transfers as may be revealed in further discovery.

                                     Second Cause of Action
                       (Avoidance of Constructive Fraudulent Conveyances
                             Pursuant to 11 U.S.C. §§ 548(a)(1)(B))

                 88.    The Trustee repeats and realleges the allegations in the preceding

paragraphs of this Complaint as if fully set forth herein.

                 89.    The Two-Year Fraudulent Transfers were transfers of an interest of the

Debtor in property.

                 90.    The Two-Year Fraudulent Transfers were made to or for the benefit of the

Defendants.

                 91.    The Debtor received less than reasonably equivalent value in exchange for

the Two-Year Fraudulent Transfers.

                 92.    The Debtor (i) was insolvent on the dates of the Two-Year Fraudulent

Transfers or became insolvent as a result of the Two-Year Fraudulent Transfers; or (ii) was

engaged in business or a transaction for which any property remaining with the Debtor was an

unreasonably small capital at the time of, or as a result of the Two-Year Fraudulent Transfers; or

(iii) intended to incur, or believed that it would incur, debts beyond its ability to pay as such

debts matured.

                 93.    Upon information and belief, the Defendants may have received additional

transfers beyond those set forth herein during the two years before the Petition Date, and the

Trustee reserves his right to assert claims to recover such transfers.

                 94.    Based upon the foregoing, the Two-Year Fraudulent Transfers made by

the Debtor to the Defendants constitute avoidable fraudulent transfers pursuant to 11 U.S.C. §



                                                 13
548(a), and the Trustee may recover from the Defendants, for the benefit of the Debtor’s estate,

the Two-Year Fraudulent Transfers in such amounts as may be determined at trial, that are not

less than the amounts of the Two-Year Fraudulent Transfers as identified herein, as well as any

additional amounts of Two-Year Fraudulent Transfers as may be revealed in further discovery.

                                   Third Cause of Action
                     (Avoidance of Fraudulent Conveyances Pursuant to
             11 U.S.C. § 544(b) and §§ 273, 274, 275, 278 and 279 of the NYDCL)

                 95.    The Trustee repeats and realleges the allegations in the preceding

paragraphs of this Complaint as if fully set forth herein.

                 96.    All of the Fraudulent Transfers in the amount of $1,097,343.70 were made

within six years prior to the Petition Date.

                 97.    The Fraudulent Transfers did not satisfy obligations of the Debtor and the

Debtor received no benefit for making the Fraudulent Transfers, which were made without fair

consideration.

                 98.    The Debtor was rendered insolvent as a result of the Fraudulent Transfers.

                 99.    The Fraudulent Transfers were made or incurred without fair

consideration.

                 100.   At the time of the Fraudulent Transfers, the Debtor had remaining in its

hands after each Fraudulent Transfer an unreasonably small capital.

                 101.   At the time of the Fraudulent Transfers, the Debtor intended or believed

that they would incur debts beyond its ability to pay as they matured.

                 102.   According to the Debtor’s books, records and documents provided to the

Trustee, including bank statements, the Defendants received the Fraudulent Transfers from and

by the Debtor.


                                                 14
               103.      Upon information and belief, and based on the Debtor’s books, records

and documents provided to the Trustee, the Fraudulent Transfers were made without adequate, or

for no, consideration.

               104.      Although, the Defendants provided certain services to the Debtors, those

services were at rates far in excess of the value of the services provided.

               105.      The Debtor’s books, records and documents provided to the Trustee show

no evidence of an obligation of the Debtor to the Defendants related to the Fraudulent Transfers,

other than certain payroll obligations.

               106.      Accordingly, pursuant to 11 U.S.C. § 544(b) and §§ 273, 274, 275, 278

and 279 of the NYDCL, the Fraudulent Transfers may be avoided and recovered to the estate of

the Debtor.

               107.      Based upon the foregoing, and pursuant to 11 U.S.C. § 544(b), the Trustee

may recover from the Defendants, for the benefit of the Debtor’s estate, the Fraudulent Transfers

in such amounts as may be determined at trial, that are not less than the amounts of the

Fraudulent Transfers (less the value of proper payroll), as well as any additional amounts of

Fraudulent Transfers as may be revealed in further discovery.

                                   Fourth Cause of Action
                      (Avoidance of Fraudulent Conveyances Pursuant to
                         11 U.S.C. § 544(b) and §276 of the NYDCL)

               108.      The Trustee repeats and realleges the allegations in the preceding

paragraphs of this Complaint as if fully set forth herein.

               109.      The Fraudulent Transfers were received by Defendants within six years of

the Petition Date.

               110.      The Fraudulent Transfers did not satisfy obligations of the Debtor and the



                                                 15
Debtor received little benefit for making the Fraudulent Transfers which were without fair

consideration.

                 111.   The Fraudulent Transfers were made with actual intent to hinder, delay or

defraud one or more entities to which the Debtor was or became indebted, on or after the date

that such Fraudulent Transfers were made

                 112.   Accordingly, pursuant to 11 U.S.C. § 544(b) of the Bankruptcy Code and

§ 276 of the NYDCL, the Fraudulent Transfers may be avoided and recovered to the estate of the

Debtor.

                 113.   Based upon the foregoing, and pursuant to 11 U.S.C. § 544(b), the Trustee

may recover from the Defendants, for the benefit of the Debtor’s estate, the Fraudulent Transfers

in such amounts as may be determined at trial, that are not less than the amounts of the

Fraudulent Transfers (less the value of payroll services), as well as any additional amounts of

Fraudulent Transfers as may be revealed in further discovery.

                                    Fifth Cause of Action
                                 (Reasonable Attorneys’ Fees,
                              Pursuant to § 276-a of the NYDCL )

                 114.   The Trustee repeats and realleges the allegations in the preceding

paragraphs of this Complaint as if fully set forth herein.

                 115.   The Defendants are liable to the Trustee for the avoidance and recovery of

transfers made with actual intent to hinder, delay, or defraud the Debtor’s creditors, pursuant to

§276 of the NYDCL.

                 116.   By reason of the foregoing, the Defendants are liable to the Trustee,

pursuant to §276-a of the NYDCL, as made applicable herein by 11 U.S.C. §544, for his

reasonable attorneys’ fees, together with interest, in bringing such actual fraudulent conveyance



                                                 16
action.

               117.     Based upon the foregoing, the Trustee seeks judgment against the

Defendants in the amount of his reasonable attorneys’ fee, plus interest, in an amount to be

determined at trial.

                                     Sixth Cause of Action
                       (Recovery of Transfers Pursuant to 11 U.S.C. § 550)

               118.     The Trustee repeats and realleges the allegations in the preceding

paragraphs of this Complaint as if fully set forth herein.

               119.     Upon information and belief, the Defendants were either the initial or

subsequent transferee of the Transfers, and/or the party for whom the Transfers were intended.

               120.     Based upon the foregoing, the Defendants are obligated to return the

Transfers to the Trustee pursuant to 11 U.S.C. § 550.

                                     Seventh Cause of Action
                                          (Conversion)

               121.     The Trustee repeats and realleges the allegations in the preceding

paragraphs of this Complaint as if fully set forth herein.

               122.     The Debtor had a possessory right and interest to its property, including

but not limited to accounts receivable of the Debtor.

               123.     As set forth above, the Defendants converted the Debtor’s property.

               124.     Based on the books and records and documents provided to the Trustee,

the Defendants collected the Collected A/R from the Debtor’s customers on account of accounts

receivable owed to the Debtor.

               125.     Based on the books and records and documents provided to the Trustee,

although the Defendants received the Collected A/R, the Defendants only turned over certain



                                                 17
amounts to the Debtor.

               126.    Based on the books and records and documents provided to the Trustee,

the Defendants returned a small amount to the Debtor’s customers from the Collected A/R.

               127.    As such, the remaining A/R Balance was property of the estate but was not

turned over to the Debtor.

               128.    In addition, based on the books and records and documents provided to the

Trustee, invoiced the Additional A/R for no apparent reason.

               129.    Based on the books and records and documents provided to the Trustee,

upon information and belief, the Remaining Bank Account Transfers were not returned to the

Debtor.

               130.    Based on the books and records and documents provided to the Trustee,

the Trustee has identified the Additional A/R as being submitted to the Debtor.

               131.    The Debtor and its creditors were deprived of the use of the Debtor’s

rights and property, including the A/R Balance, the Transferred Funds and, to the extent paid to

the Defendants, the Additional A/R and the Remaining Bank Account Transfers.

               132.    Upon information and belief, the Cash Deposits were the Debtor’s

property and the Defendants took control of these funds for no value provided to the Debtor.

               133.    As a direct and proximate result of this conduct, the Debtor and its

creditors have not had the use or benefit of the Debtor’s rights and property.

               134.    By reason of the above, the Trustee is entitled to an award of

compensatory damages, in an amount to be determined at trial.

               135.    The Trustee is entitled to judgment and an order directing the Defendants

to return to the Debtor, the property or the value thereof, of each converted right or property



                                                18
including the A/R Balance, the Transferred Funds and, to the extent paid to the Defendants, the

Additional A/R, the Remaining Bank Account Transfers and the Cash Deposits.

               136.    The Trustee demands the entry of judgment against the Defendants for

compensatory damages, special damages and consequential damages to be determined at trial,

along with an award of pre-judgment interest and costs, and for such other relief and this Court

may deem just and proper.

                                    Eighth Cause of Action
                               (Turnover of Property of the Estate)

               137.    The Trustee repeats and realleges the allegations in the preceding

paragraphs of this Complaint as if fully set forth herein.

               138.    The Defendants are in possession, custody or control of property, subject

to the ownership of the Debtor, that the Trustee may use, sell or lease under 11 U.S.C. § 363.

               139.    Pursuant to 11 U.S.C. § 542, the Defendants each have an obligation to

deliver to the Debtor, and account for all the Debtor’s property in its possession, custody or

control, including the A/R Balance, the Transferred Funds and, to the extent paid to the

Defendants, the Additional A/R, Remaining Bank Account Transfers and the Cash Deposits.

               140.    The Defendants are liable to the Trustee for the return of all the Debtor’s

property in their respective possession, custody or control, or of the value of that property

including the A/R Balance, the Transferred Funds and, to the extent paid to the Defendants, the

Additional A/R, the Remaining Bank Account Transfers and the Cash Deposits.

               141.    The Defendants are required to deliver to the Trustee, and to provide the

Trustee with an accounting of, all of the Debtor’s property in their respective possession, custody

or control, or of the value of that property.

               142.    Based on the foregoing, the Trustee is entitled to an order directing the

                                                 19
Defendants to deliver to the Trustee, and to provide the Trustee with an accounting of, all of the

Debtor’s property in their possession, custody or control, or the value of that property, including

the A/R Balance, the Transferred Funds and, to the extent paid to the Defendants, the Additional

A/R, the Remaining Bank Account Transfers, and the Cash Deposits.

                                      Ninth Cause of Action
                                    (Professional Malpractice)

               143.    The Trustee repeats and realleges the allegations in the preceding

paragraphs of this Complaint as if fully set forth herein.

               144.    The Defendants held and continue to hold themselves out as professional

accountants, qualified to perform accounting services, including audits and reviews in

accordance with applicable professional standards.

               145.    The Defendants had a duty to use such skill, prudence and diligence as

accountants of ordinary skill and capacity commonly possess and exercise in the performance of

such services for and on behalf of the Debtor.

               146.    The Defendants failed to use such skill, prudence and diligence in the

accounting and auditing services it provided to the Debtor.

               147.    The Defendants repeatedly breached its duties of care and committed

professional malpractice in providing its services and advice to the Debtor.

               148.    As a result of submitting false financials prepared by an alleged certified

public accountant to vendors and creditors, the Defendants’ actions exacerbated and increased

the Debtor’s losses and misrepresented the Debtor’s financial position, causing entities that did

business with the Debtor to believe the Debtor’s financial condition was better than it was.

               149.    As a result of submitting false financials prepared by an alleged certified

public accountant to vendors and creditors the Defendants actions exacerbated the Debtor’s

                                                 20
losses, caused entities that did business with the Debtor to believe that the Debtor’s financial

condition was better than reflected on the Debtor’s tax returns and increased losses.

                 150.   Based on the foregoing, and as a direct, proximate result of the Defendants

negligence and malpractice, the Debtor has suffered massive damages in an amount to be proven

at trial.

                                      Tenth Cause of Action
                                       (Unjust Enrichment)

                 151.   The Trustee repeats and realleges the allegations in the preceding

paragraphs of this Complaint as if fully set forth herein.

                 152.   Unjust enrichment exists when (1) a defendant benefits; (2) at another

party’s expense; and (3) equity and good conscience require restitution.

                 153.   The benefits that the Defendants received from the Debtor had a value for

which the Defendants did not properly compensate the Debtor.

                 154.   The Debtor did not receive any, or adequate, consideration in exchange for

the Transfers.

                 155.   Upon information and belief, in contrast, the Defendants unfairly

benefitted by receiving and retaining the Transfers and have been unjustly enriched thereby,

resulting in the Debtor denying amounts rightfully due to their other creditors.

                 156.   For the foregoing reasons, the Defendants are liable to the Trustee for the

return of the Transfers or for the value of transfers.

                                   Eleventh Cause of Action
                                    (Disallowance of Claims
                                 Pursuant to 11 U.S.C. § 502(d))

                 157.   The Defendants are entities which property is recoverable under 11 U.S.C.

§ 550.

                                                  21
                158.   The Defendants are the initial transferees of the Transfers, or the persons

for whose benefit the Transfers were made.

                159.   The Defendants have not paid to the Trustee, or previously to the Debtor,

the amount of the Transfers and has not turned over to the Trustee, or previously to the Debtor,

the property for which the Defendants are liable under 11 U.S.C. § 550.

                160.   Pursuant to 11 U.S.C. § 550, any and all claims of the Defendants or any

assignee of the Defendants against the Debtor’s estate must be disallowed until such time as the

Defendants pays to the Trustee all amounts sought herein.

                161.   Based upon the foregoing, pursuant to 11 U.S.C. § 502(d), the Trustee is

entitled to entry of judgment disallowing, barring and expunging any claims that the Defendants

may hold against the Debtor or its estate.

                                         CONCLUSION

                WHEREFORE, for the foregoing reasons, the Trustee requests that this Court

enter its judgment against the Defendants as follows:

                A.     Avoiding the Two-Year Fraudulent Transfers pursuant to 11 U.S.C. §

548(a)(1)(A);

                B.     Avoiding the Two-Year Fraudulent Transfers pursuant to 11 U.S.C. §

548(a)(1)(B);

                C.     Avoiding the Fraudulent Transfers pursuant to 11 U.S.C. § 544(b) and §§

273, 274, 275, 278 and 279 of the NYDCL;

                D.     Avoiding the Fraudulent Transfers pursuant to 11 U.S.C. § 544(b) and §

276 of the NYDCL;

                E.     Awarding attorneys’ fees to the Trustee pursuant to § 276 of the NYDCL;



                                               22
                 F.    Ordering the Defendant to pay to the Trustee $1,214,343.70, the sum of

the Transfers, pursuant to 11 U.S.C. § 550;

                 G.    Awarding the Trustee the return of the Debtor’s property and damages

resulting from the conversion of the Debtor’s assets;

                 H.    Directing the Defendants to turn over the Debtor’s property or the value of

that property;

                 I.    Awarding the Trustee a money judgment in an amount to be determined at

trial but not less than $1,214,343.70, and related costs and expenses including attorneys’ fees;

                 J.    Awarding the Trustee the return of each Transfer received, or of which it

received the benefit in the amount of the value of that Transfer by which each Defendant was

unjustly enriched;

                 K.    Disallowing any and all claims of claims of the Defendant until such time

as the Defendant pays to the Trustee all amounts sought herein;

                 L.    Awarding pre-judgment interest as the maximum legal rate running from

the date of the Trustee’s first demand to return the Transfers until the date judgment is entered

against the Defendant;

                 M.    Awarding post-judgment interest at the maximum legal rate from and after

the date judgment is entered until payment thereof;

                 N.      Requiring the Defendant to pay the amount of the judgment forthwith;

and




                                                23
              O.   Granting the Trustee such further and additional relief as the Court deems

proper.

Dated: New York, New York              ARCHER & GREINER, P.C.
       December 11, 2018
                                       By:       /s/ Jeffrey Traurig
                                           Jeffrey Traurig
                                       630 Third Avenue
                                       New York, New York 10017
                                       Tel: (212) 682-4940
                                       Email: jtraurig@archerlaw.com

                                       Special Litigation Counsel for
                                       Howard P. Magaliff, Chapter 7 Trustee
                                       of Allways East Transportation, Inc., Debtor




215637548v2




                                             24
